PROMISSORY NOTE $15,834.11 Louisville, Kentucky November 10, 2009 FOR VALUE RECEIVED, NTS MORTGAGE INCOME FUND, a Delaware corporation (the “Borrower”), with an address at 10172 Linn Station Road, Louisville, Kentucky 40223, promises to pay to the order of NTS DEVELOPMENT COMPANY, a Kentucky corporation (the “Lender”), in lawful money of the United States of America in immediately available funds at its offices located at 10172 Linn Station Road, Louisville, Kentucky 40223, or at such other location as the Lender may designate from time to time, the principal sum of FIFTEEN THOUSAND
